Name: Commission Regulation (EEC) No 1902/86 of 17 June 1986 laying down detailed rules for the application of Council Regulation (EEC) No 758/86 on the import system applicable in 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries which are not members of GATT, consequent upon the increase in the quota
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/ 10 Official Journal of the European Communities 20 . 6. 86 COMMISSION REGULATION (EEC) No 1902/86 of 17 June 1986 laying down detailed rules for the application of Council Regulation (EEC) No 758/86 on the import system applicable in 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries which are not members of GATT, consequent upon the increase in the quota Whereas, by way of derogation from Commission Regu ­ lation (EEC) No 3656/83 (4) which lays down detailed rules for the application of the import arrangements concerned, specific rules should be laid down as regards the periods for the submission of applications and the forwarding of notifications to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas, by Regulation (EEC) No 758/86 (2), as amended by Regulation (EEC) No 1898/86 (3) the Council fixed behind time the quantities of products which may be imported under the abovementioned arrangements for 1986 ; whereas the figure of 200 000 tonnes thus fixed to take account of a fall in exports from the countries concerned owing to natural disasters represented a very significant reduction in the quotas allocated in previous years ; whereas, since the abovementioned circumstances have ceased to apply, the Council increased the quota for the year in question to 300 000 tonnes by Regulation (EEC) No 1898/86 ; Whereas account should be taken, when laying down the detailed rules of application , of the special situation of goods which, pending a new decision by the Council , have been placed under customs warehousing procedure or in free zones before the date of application of this Regulation ; whereas, in view of the perishable nature of such products, part of the import quota available under the arrangements in question should be reserved, initially, for goods meeting those conditions ; Whereas the submission of an unusually high number of lice/ice applications in respect of products not placed under the abovementioned procedures should be avoided, and consequently a maximum quantity should be fixed per importer ; Whereas, generally to ensure the proper operation of the mechanisms provided for in this Regulation , operators should be required to lodge a security for a high amount ; Article 1 Pursuant to Regulation (EEC) No 758/86 licences shall be issued for up to 45 000 tonnes in respect of products under customs warehousing procedure or in free zones on the date of the entry into force of this Regulation out of the 100 000 tonnes of additional quantities of products falling within subheading 07.06 A of the Common Customs Tariff, originating in third countries which are not members of GATT and eligible for a levy of not more than 6 % ad valorem. Licence applications shall be submitted to the competent authority of the Member State in which the products are stored . When submitting their applications, interested parties shall prove that the products in respect of which they are applying for a licence are in fact stored under the conditions mentioned in the first subparagraph . Article 2 Import licences for up to a total of 55 000 tonnes shall be issued in respect of products not meeting the conditions laid down in Article 1 . Licence applications may not, however, relate to a quantity exceeding 8 000 tonnes per applicant . Article 3 Without prejudice to the provisions of this Regulation, the detailed rules laid down by Regulation (EEC) No 3656/83 shall apply. (&gt;) OJ No L 72, 18 . 3 . 1983 , p. 3 . I2) OJ No L 72, 15 . 3 . 1986, p. 1 . (3) See page 1 of this Official Journal . (4) OJ No L 361 , 24 . 12 . 1983, p . 32 . 20 . 6 . 86 Official Journal of the European Communities No L 164/ 11 available and which may be used for the issue of licences for the products referred to in Article 2 and, conversely, where appropriate, the unused quantities referred to in Article 2. Article 5 Where, pursuant to Article 4 (3), the quantity in respect of which the licence is issued is less than that applied for, the security covering the difference shall be released immediately. Article 4 1 . Import licence applications for the products referred to in Articles 1 and 2 shall be submitted to the competent authorities of the Member States :  from 19 to 24 June 1986, and  from 25 to 27 June 1986 . The amount of the security to be provided when licence applications are submitted shall be fixed at 120 ECU per tonne. 2. The Member States shall notify the Commission by telex not later than 28 and 30 June 1986 of the quantities involved in licence applications separately for the products referred to in Articles 1 and 2, indicating the names of the importers and the countries of origin . 3 . By 30 June and 3 July 1986 at the latest, the Commission shall fix, where appropriate, the standard percentage reduction in the quantities applied for. The Commission shall determine, where appropriate, the quantities as referred to in Article 1 which are still Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1986. For the Commission Frans ANDRIESSEN Vice-President